TOWNSEND, District Judge.
The goods in question are classified and claimed under paragraph 387, Schedule F, § 1, c. 11, Tariff Act July 24, 1897, 30 Stat. 186 (U. S. Comp. St. 1901, p. 1669). It is undisputed that they are “all silk.” The only question is whether, under the latter parts of said paragraph, they are dutiable (as assessed) at $3 per pound, as “boiled off,” or (as claimed) at $2.50 per pound, as “in the gum.” The evidence tends to prove that the goods, while they have been partly boiled, have not been “boiled off,” for, apparently, out of 25 per cent of gum, only 7.6 per cent, has been removed, thus leaving 17.4 per cent, in the article. In view of the fact that the goods still remain chiefly and substantially in the gum more than in any other condition, I think the slight boiling is insufficient to remove them from the classification as “silk in the gum.” They have been boiled, but not boiled off in the sense of a substantial boiling, sufficient to accomplish the result of removing the gum from the silk.
The decision of the board of general appraisers is reversed.